TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-10-00253-CR


Michael Emack, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF SCHLEICHER COUNTY, 51ST JUDICIAL DISTRICT

NO. 993, HONORABLE BARBARA L. WALTHER, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant Michael Emack filed a motion asking the Court to order the Schleicher
County District Clerk to show cause for her failure to prepare and file a supplemental clerk's record
as requested by appellant.  The State filed a response opposing the motion.  Appellant has now filed
a motion re-urging his motion to supplement.
The motion for a show-cause order is overruled, but the motions to supplement are
granted.  The district clerk is ordered to prepare a supplemental clerk's record containing copies of
all documents on file under cause numbers M-08-001-S and M-08-002-S. (1)  This supplemental record
shall be tendered for filing not later than thirty days after the date of this order.
This order shall not be construed as expressing any opinion on the merits of the
parties' arguments regarding whether the documents at issue are a proper part of the record in this
cause.  Upon submission, the Court will, if necessary, determine whether it is proper to consider the
documents in deciding this appeal.
It is ordered March 16, 2011.

Before Chief Justice Jones, Justices Henson and Goodwin
Do Not Publish
1.        The reporter's record in this appeal already contains a hearing conducted under these cause
numbers on April 9, 2008.